                          UNITED STATES DISTzuCT COURT
                          NORTHERN DISTRICT OF TEXAS
                                ABILENE DIVISION

 I.INITED STATES OF AMERICA,
    Plaintiff,

                                                           NO. 1:19-CR-111-01-H
YINCENT RAY RAMIREZ (1),
   Defendant.


            ORDER ACCEPTING REPORT AND RECOMMENDATION
               OF TIIE I]NITED STATES MAGISTRATE JUDGE
                      CONCERNING PLEA OF GI]ILTY

       After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the united States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2g U.S.C.

$ 636(bX1), the undersigned   District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guitty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court,s scheduling order.

      SO ORDERED.

       Datedlantary L*,2020.



                                           J       WESLE         RIX
                                                   D STATES DISTRICT JUDGE
